Citation Nr: 0902505	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-14 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to September 
1968 and from March to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  A rating decision in March 2003 denied service 
connection for hearing loss, PTSD, and a skin condition.  The 
veteran perfected an appeal of these determinations to the 
Board.  

In a March 2006 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 50 percent for 
the disability.  

In January 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local VA regional office.  

This case was previously before the Board in April 2007.  At 
that time, the Board construed a letter from a private 
psychologist dated in January 2007 as constituting a notice 
of disagreement with the 50 percent rating for PTSD.  
Accordingly, the Board remanded that issue to the RO via VA's 
Appeals Management Center (AMC) for preparation of a 
statement of the case (SOC) on that issue.  38 C.F.R. 
§§ 19.28-30, 20.201, 20.300-301 (2008); see Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. 
Brown, 111 F.3d 1156 (Fed. Cir. 1997).  The Board also 
remanded the issue concerning service connection for 
bilateral hearing loss to obtain an examination and a medical 
opinion regarding the veteran's hearing loss.  

The requested audiologic examination was conducted in 
July 2008.  In August 2008, the AMC issued a supplemental 
statement of the case (SSOC) regarding both issues, rather 
than issuing an original SOC concerning the PTSD issue as the 
Board had directed.  Further, the AMC did not provide the 
veteran a VA Form 9 and did not otherwise indicate to the 
veteran the time limit for returning a Form 9 or equivalent 
document to complete his appeal of the PTSD issue; nor did 
the RO properly advise him of his appellate rights.  
38 C.F.R. § 19.30(b).  No further communication has 
subsequently been received from the veteran or his 
representative concerning either issue.  

Because of the AMC's error in failing to provide the veteran 
and his representative with proper notice concerning his 
appeal regarding the PTSD rating issue, the Board will not 
penalize him for failing to complete the required procedural 
steps regarding his appeal.  The Board finds that he has done 
all that is necessary to further his appeal, and, 
accordingly, will exercise appellate jurisdiction over the 
issue concerning the proper initial rating for his service-
connected PTSD.  See 38 C.F.R. § 20.101(d) (2008).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a 
bilateral hearing loss disability that was caused by noise 
exposure during service.  

2.  The medical evidence shows that, prior to January 8, 
2007, the veteran's PTSD was manifest by symptoms of 
intrusive thoughts both waking and sleeping, difficulty 
sleeping, distressing dreams, outbursts of rage and anger, 
exaggerated startle response, hypervigilance, sadness, and 
avoidance of people, places, and things that reminded him of 
his military duty.  Those symptoms were productive of no more 
than moderate overall impairment.  

3.  The medical evidence shows that, beginning January 8, 
2007, the veteran's PTSD was manifest by similar, but 
progressively worsening symptoms.  He had progressively 
isolated himself from social interaction, with increasing 
sensitivity, resulting in more stressful interactions, which 
further increased his avoidant behavior.  Those symptoms were 
productive of no more than severe overall impairment.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).  

2.  The criteria are not met for more than a 50 percent 
rating for PTSD prior to January 8, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.130, Code 9411 (2008).  

3.  The criteria are met for a 70 percent rating beginning 
January 8, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection for bilateral hearing loss 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At his hearing, the veteran testified regarding the noise 
exposure he sustained during service, including to artillery 
and other explosions, as well as his exposure to aircraft 
engine noise.  

The available medical evidence regarding the veteran's 
claimed hearing loss consists of service medical records and 
the report of a VA compensation examination in July 2008.  

The VA compensation examiner discussed the service medical 
records, noting that numerous hearing tests during the 
veteran's first period of service showed hearing thresholds 
that were within normal limits, including the report of his 
separation examination in 1968.  Subsequent hearing tests 
conducted pursuant to the veteran's Reserve duty showed 
normal thresholds, but testing starting in 1983 revealed 
emergence of a bilateral, high frequency hearing loss that 
seemed to progress through the years.  The most recent 
service department report showed a mild, bilateral, high 
frequency hearing loss, right greater than left.  The 
examiner also noted that the veteran was exposed to "high 
sound pressure levels" in his post-service occupational work 
environment.  Audiometric testing in July 2008 revealed pure 
tone thresholds that meet the criteria of § 3.385 for a 
hearing loss disability.  The examiner was also asked to 
provide an opinion regarding the nexus between the veteran's 
current hearing loss and service.  Unfortunately, her report 
contains her opinion in two places - with varying wording.  
Initially, the examiner's opinion stated that the veteran's 
"[h]earing loss is as [sic] least as likely as not (50/50 
probability) caused by or a result of military service."  
Then, in discussing her rationale for the opinion, the 
examiner stated, "Due to the fact that it is not possible to 
separate or quantify each probably contributing component of 
the hearing loss, it is judged as [sic] least as likely as 
not that the veteran's military serve may have contributed to 
the high frequency, sensorineural, hearing loss that was 
measurable on C&P examination."  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) held in Obert v. Brown, 5 Vet. 
App. 30 (1993), that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. 
App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, a medical opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence).  However, the Court has also held 
that use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

Clearly, the two expressions by the VA examiner present 
different degrees of certainty regarding the nexus between 
the veteran's hearing loss and service.  However, despite the 
examiner's use of the term "may" in one expression, the 
Board finds that, viewing the opinion in the full context of 
the examination report, the examiner effectively stated that, 
because the available evidence did not permit separation of 
the effects of the veteran's in-service and post-service 
noise exposure as contributory factors for his hearing loss, 
the veteran's current bilateral hearing loss is at least as 
likely as not attributable to his noise exposure during 
service.  

Resolving all doubt in the veteran's favor, therefore, the 
Board concludes that the criteria are met for service 
connection for bilateral hearing loss.  



Initial rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The current appeal 
arose from the rating assigned following the initial grant of 
service connection for the veteran's PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  
Nevertheless, the Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

A 50 percent rating is warranted for PTSD that produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Code 9411.  

A rating decision in April 2006 granted service connection 
for PTSD and assigned a 50 percent rating, effective from 
October 21, 2002.  

At his hearing in January 2007, the veteran testified to how 
his PTSD symptoms led to his retirement and he described his 
current private treatment for PTSD.  He also submitted the 
below medical evidence dated in January 2007.  

Significantly, the only medical evidence concerning the 
veteran's PTSD consists of the reports of two evaluations by 
a private psychologist, in December 2004, and on January 8, 
2007, and a letter from that psychologist, dated January 8, 
2007.  

In the December 2004 report, the examiner indicated that he 
had seen the veteran on six occasions in individual 
evaluative psychotherapy since June 2004, when he first saw 
him on referral for evaluation for possible PTSD.  in 
December 2004, the veteran was employed as a lineman for the 
power company, where he had worked for 36 years.  The 
examiner noted that the veteran displayed intrusive thoughts 
both waking and sleeping, was a very agitated sleeper, had 
distressing dreams and flashbacks of events that occurred in 
Vietnam, and expressed feelings of survivor guilt.  He also 
showed the presence of avoidance symptoms regarding 
discussing memories of Vietnam, and stated that he stayed 
away from people, places, and things that reminded him of his 
military duty.  The examiner also reported a number of 
symptoms of autonomic hyperactivity, including difficulty 
sleeping, outbursts of rage and anger, exaggerated startle 
response, and hypervigilance.  He indicated that throughout 
the veteran's presentation was a pervasive feeling of 
sadness.  The examiner characterized the veteran's PTSD as 
severe, but he assigned a GAF score of 52, indicating 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  

Also of record is a treatment update by the same private 
examiner, dated January 8, 2007.  He stated that, following 
the June 2004 report, the veteran had begun treatment twice a 
month, and that he was continuing the treatment at that time.  
The examiner indicated that the veteran continued to become 
"choked up" and tearful upon discussing his Vietnam 
experiences.  He noted that the veteran's presentation had 
stabilized over time, but that, underneath a calmer surface, 
the feeling remained of being emotionally overwhelmed when 
discussing acts or events that occurred in Vietnam.  The 
veteran had reportedly sought early retirement from his full-
time career due to changes at work and increased stress that 
he was feeling there.  The examiner stated that, although the 
veteran had initially seemed quite active in retirement, he 
was becoming more and more inhibited, limited in his 
activities and avoidant in his lifestyle.  His attempted 
emotional numbing was no longer effective, and he would 
become tearful and depressed upon the involuntary recall of 
traumatic events.  The examiner noted that the veteran had 
progressively isolated himself from social interaction, with 
increasing sensitivity, resulting in more stressful 
interactions, which further increased his avoidant behavior.  
He stated that the condition continued to accelerate, despite 
pharmacological intervention.  Finally, the examiner 
summarized the veteran's PTSD was causing more social 
isolation and withdrawal.  He had reduced his interactions 
with others, avoided troublesome conversations wherever 
possible, and had sought early retirement.  A GAF score of 44 
was assigned, indicating serious symptoms or serious 
impairment in social or occupational functioning.  In the 
cover letter that accompanied the evaluation January 2007 
report, the examiner stated that he felt that a 70 percent 
rating more closely approximated the veteran's disability 
level.  

The Board finds that, despite the private examiner's 
characterization of the veteran's PTSD in December 2004 as 
severe, the symptoms and clinical findings noted by him at 
that time, as well as the assigned GAF score of 52, more 
closely meet the criteria for no more than a 50 percent 
rating.  Because a 50 percent rating is currently in effect 
beginning in October 2002, no higher initial rating may be 
assigned.  To this extent, the veteran's claim is denied.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

But the Board finds that the medical evidence shows that, at 
the time of the January 8, 2007, treatment update, the 
veteran's PTSD had worsened, producing additional functional 
impairment.  The Board acknowledges that the veteran had 
stopped working at some unstated point due to his PTSD 
symptomatology.  However, his action in that regard 
constituted voluntary retirement.  The medical evidence does 
not show that he had become unemployable because of his PTSD, 
and even the private psychologist has not indicated that such 
was the case.  There is no evidence that the veteran's PTSD 
manifestations are productive of total occupational and 
social impairment.  In fact, the private psychologist himself 
has indicated that the veteran's PTSD symptoms more nearly 
approximated a 70 percent rating.  

Therefore, according the veteran the benefit of the doubt, 
the Board concludes that his PTSD manifestations met the 
criteria for a 70 percent rating and no more beginning 
January 8, 2007, the date of the most recent evaluation 
report by the private psychologist.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In summary, the evidence warrants no higher initial rating 
than the currently assigned 50 percent rating for PTSD.  But 
the evidence warrants a higher, staged rating of 70 percent, 
beginning January 8, 2007.  To this extent, the veteran's 
claim is allowed.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for a higher initial 
rating.  Nonetheless, the supplemental statement of the case 
that discussed the assignment of a higher disability 
evaluation specifically informed him of the rating criteria 
that would be applied, and he had an opportunity to supply 
information or evidence concerning worsening or increase in 
severity of the disability at issue and the effect such 
worsening has on his employment and daily life, including at 
a hearing.  Thus, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decision 
that is the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  There was no error in providing the required notice 
prior to the adverse decision in March 2003.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, including at a hearing.  Also, in March 2006, 
the RO notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
identified private treatment records have been received.  No 
further development action is necessary.  




ORDER

Service connection for bilateral hearing loss is granted.  

An increased evaluation in excess of 50 percent for PTSD, 
prior to January 8, 2007, is denied.

A 70 percent for PTSD, beginning January 8, 2007, is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


